Citation Nr: 1514656	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent prior to September 26, 2012, for posttraumatic stress disorder (PTSD) with panic disorder, depressive disorder not otherwise specified, (NOS), and cannabis dependence.

2.  Entitlement to service connection for bilateral carpal tunnel.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION


The Veteran had active service from March 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran filed a notice of disagreement in January 2011and was provided with a statement of the case in June 2012.  The Veteran perfected his appeal with a July 2012 VA Form 9.  

On his VA Form 9, the Veteran indicated that he desired a personal hearing at the VA Central Office before a Veterans Law Judge (VLJ) of the Board of Veterans Appeals.  In a February 2015 statement, the Veteran withdrew his request.  38 C.F.R. § 20.704(e).  

In a February 2013 rating decision, the RO assigned a 100 percent schedular rating for PTSD effective July 23, 2012.  In an April 2013 rating decision, the RO changed the effective date to September 26, 2012.  The Board notes that the original date of claim for the rating decision on appeal is February 11, 2009.  Therefore, this increase does not constitute a full grant of all benefits possible and the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issue of entitlement to service connection for a neck disorder, to include arthritis, has been raised by the record on an April 2009 VA Form 21-4142 and in the January 2011 notice of disagreement.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate handling and consideration in the first instances and is not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014). 

This case was processed using VBMS.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated July 2011 to May 2014.  

The issue of entitlement to service connection for bilateral carpal tunnel is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to September 26, 2012, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, near continuous panic affecting the ability to function independently, appropriately, and effectively, isolation, avoidance, nightmares, exaggerated startle response, loss of interest, and GAF scores of 50 and 60.  


CONCLUSION OF LAW

Prior to September 26, 2012, the criteria for establishing a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his claims was satisfied by way of a letter dated February 2009.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  The Board notes that, as discussed below, the Veteran has identified outstanding VA treatment records dating back to 1970.  However, as these records are dated prior to the appeal period for the Veteran's increased rating claim the Board finds that there is no prejudice to the Veteran and will proceed with the adjudication for the Veteran's claim for an increased rating.   

During the appeal period, the Veteran was provided with VA examinations in October 2009 and March 2011.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).

Background

VA treatment records dated May 2009 to September 2012 show that the Veteran was repeatedly noted as alert and oriented to person, time, and place.  

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he was single and lives alone.  He reported that he has a child that he sees about once a year.  The Veteran reported that he last worked in 2004.  He reported that he was living in Seattle.  He reported that he "broke" his neck and had surgery.  He had been working as a dock master.  He reported that he has not been able to work since.  He also stated that he had problems in his arms.  He reported that believes he has ulnar nerve problems and he is not able to work.  He reported that he lived on a boat.  He reported that at times he will sleep in his car.  He also reported that he was not under psychiatric treatment and does not take psychiatric medication.  He reported that he was last under psychiatric treatment approximately three years prior.  The Veteran reported that he drinks nine to ten beers a day and smokes two rolls of marijuana every day.  He reported that he has not had legal problems.  He also reported that he spends his days mostly alone and reading.  He denied a history of violence and suicide attempts.  He noted that he is not able to work due to his physical problems.  

On mental status examination, the Veteran showed no impairment of thought process or communication.  He had no delusions or hallucinations.  His eye contact was good.  He did not have thoughts of suicide or homicide.  He was able to maintain his personal hygiene.  He was alert and fully oriented.  There was no memory loss or impairment.  He had no obsessive or ritualistic behavior.  His rate and flow of speech was normal.  He did not complain of panic attacks.  He did not say he was depressed or anxious although he said he likes to spend most of his time alone.  The Veteran reported that he has frequent panic attacks.  He said he needs to spend most of his time alone. He said that he needs to avoid people.  He said he has frequent nightmares.  

The examiner assigned a GAF score of 60 and concluded that the Veteran's occupational and social functioning was hindered significantly due to his substance abuse.  The examiner concluded that the Veteran's PTSD would cause him mild occupational and social difficulties.  The examiner noted that he was able to work until 2004 when he stopped working because he was injured.  The examiner also noted that from a social viewpoint, his alcohol and marijuana usage would likely affect his ability to get along with others.

The Veteran was afforded another VA examination in March 2011.  The Veteran reported that he had cut back his alcohol abuse in the past year.  He reported that he had one drink since March, 2010.  He reported that he continues, however, to feel "shitty".  He also reported that he continues to smoke "a bowl" of cannabis every night.  The Veteran reported that he is still close to his 28 year old son who lives in Montana and they talk about once a month.  He also reported that he has a relationship with his ex-wife who lives in Washington State. He reported that they talk every couple of months.  The Veteran reported that he has acquaintances but no close friends.  He reported that he does not socialize with people.  He reported that he continues to live at the Marina on his power boat.  He reported that he has lost most of his interests in doing things.  He also reported that he continues to swim several times a week in a pool in the RV Park next to the Marina for recreation and exercise.  The Veteran reported that he is physically disabled and does not work.  He reported that other than "sitting on my ass in my boat" and swimming a couple of times a week, he has no interests.  The Veteran denied a history of suicide attempts and a history of assaultiveness.  

On mental status examination, the Veteran was noted as casually dressed.  His psychomotor activity was restless and tense.  His speech was clear and coherent with short curt answers to questions.  His attitude toward the examiner was cooperative.  His affect was constricted and his mood was depressed and dysphoric.  His attention was intact and he was oriented to person, time and place.  His thought process and thought content were unremarkable.  He had no delusions.  In regards to his judgment he understood the outcome of his behavior and in regards to his insight he understood he had a problem.  The Veteran reported sleep impairment and reported that cannabis helps him fall asleep but that he awakens to go to the bathroom at night and is frequently sweaty when he awakens.  He reported that he does not do much during the day.  He estimates that he sleeps about five to six hours a night.  The Veteran did not have hallucinations or inappropriate behavior.  The Veteran inappropriately interpreted proverbs in a concrete manner.  The Veteran did not have obsessive or ritualistic behavior.  The Veteran reported daily problems with panic attacks in which he is hyperstartled and experiences heart racing and sweaty palms.  The Veteran did not have homicidal or suicidal thoughts.  His impulse control was fair and he did not have episodes of violence.  The Veteran was able to maintain minimum personal hygiene and his PTSD had none to a moderate effect on his activities of daily living.  The Veteran's and immediate memory were noted as normal.  

The examiner noted that the Veteran was unemployed due to medical (physical problem).  The examiner assigned GAF score of 50.  The examiner also noted that the Veteran's general function had decreased since his October 2009 examination.  The examiner noted that his PTSD symptoms are more evident since he had curtailed his drinking.  The examiner noted that the Veteran also suffers from depression, not otherwise specified (NOS).  The examiner also noted that the Veteran used alcohol and drugs to cope with his PTSD symptoms.  The examiner concluded that the Veteran had reduced reliability and productivity due to his PTSD in that the Veteran has been unable to work due to physical limitations since 2004.  The examiner noted that due to PTSD, he has been highly avoidant and isolative.  His mood has been depressed and irritable.  He has no friends and his family relationships are distant.  He had a low frustration tolerance and little motivation to do things.

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that prior to September 26, 2012; an increased rating in excess of 70 percent is not warranted.  
Prior to September 26, 2012, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, facility relations, judgment, thinking, or mood, due to such symptoms as depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, near continuous panic affecting the ability to function independently, appropriately, and effectively, isolation, avoidance, nightmares, exaggerated startle response, and loss of interest.  

The Board finds that the evidence of record is against a finding that the Veteran's symptoms during this period warrant a 100 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  Here, the Veteran's symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating.  During this period the Veteran's PTSD was not manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Instead, the Veteran's thought process and thought content were noted as unremarkable and he showed no impairment of thought process or communication.  He had no delusions or hallucinations.  He denied suicidal ideation, violence, and assualtiveness.  The Veteran's impulse control was also noted as fair.  He was repeatedly noted as oriented and his memory was noted as intact with no memory loss or impairment.  Additionally, he was able to maintain his personal hygiene; had no obsessive or ritualistic behavior, and his rate and flow of speech were normal.  In regards to his judgment he understood the outcome of his behavior and in regards to his insight he understood he has a problem.  Furthermore, although strained the Veteran reported being in contact with his son and ex-wife.  The Board finds that based on these symptoms, the currently assigned 70 percent rating prior to September 26, 2012, is most appropriate.  

The Board notes the assigned GAF scores of 50 and 60.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating prior to September 26, 2012.

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Prior to September 26, 2012, the evidence of record does not show, and the Veteran did not contend, that he is unemployable solely due to his PTSD.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.



ORDER

An increased rating in excess of 70 percent prior to September 26, 2012, for PTSD with panic disorder, depressive disorder NOS, and cannabis dependence, is denied.


REMAND

On an August 2009 VA Form 21-4142 Authorization and Consent to Release Information to the Department of Veteran Affairs, the Veteran identified outstanding VA treatment records for his wrists and ulnar nerves.  Specifically, the Veteran reported treatment at the VAMC Puget Sound from 1980 to 2005 and the VAMC San Diego from 1970 to 2005.  A review of the Veteran's claims file shows that these specific records have not yet been requested.  As such, a remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records regarding his bilateral carpal tunnel.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should also obtain outstanding VA treatment records from the VAMC Puget Sound dated 1980 to 2005 and the VAMC San Diego dated 1970 to 2005.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. After completing the above, the Veteran's claim should be re-adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


